Citation Nr: 0533735	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  99-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  Service personnel records show that the veteran served 
in the Republic of Vietnam for approximately 4 months and his 
military occupational specialty was a field wireman.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the San 
Juan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD.  

In November 1999, the veteran testified before a hearing 
officer sitting at the RO.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.

Although the issue of the May 1999 rating decision was 
characterized as entitlement to service connection for PTSD, 
the Board notes that at the time of that rating decision, the 
record contained a February 1997 rating decision which had 
also denied service connection for PTSD.  The veteran did not 
appeal that decision within one year of being notified and 
that decision became final.  Therefore, when the veteran's 
case initially came before the Board for appellate review, 
his claim was treated as a claim to reopen his service 
connection claim for PTSD.  Thus, in January 2001, the Board 
reopened the veteran's claim, finding that new and material 
evidence had been submitted, and the issue of service 
connection claim for PTSD was remanded for further 
development.   


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2. The veteran did not engage in combat with the enemy.

3.  A preponderance of the competent evidence is against a 
finding that the veteran currently meets the diagnostic 
criteria for PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2001 and May 2005.  Since these letters essentially provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in an April 
2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's May 2005 letter contains a specific request that the 
veteran provide the VA with any evidence in his possession 
that he thinks will support his claim.  The veteran has not 
alleged that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the rating 
decision on appeal was decided prior to the enactment of the 
VCAA.  Nevertheless, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although notice was 
provided to the veteran after the first adjudication of the 
claim, the veteran has not been prejudiced thereby.  The 
content of such notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed in deciding this appeal.  

The claims folder contains service medical and personnel 
records, treatment records from the VA medical center in San 
Juan, records from the Social Security Administration (SSA), 
lay statements, and pertinent private medical evidence from 
Dr. Grau and Dr. Tejedor.  The veteran testified at a RO 
hearing in November 1999, and was afforded relevant 
examinations for VA purposes in September 1969, January 1997 
(Psychiatric Board), March 1999, January 2000, October 2002, 
and January 2005.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Analysis

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, VA medical 
evidence, private medical evidence, SSA records, and lay 
statements.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2005).  Section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).  A 
PTSD diagnosis must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  In this 
regard, the Board notes that the Court has taken judicial 
notice of the mental health profession's adoption of the DSM- 
IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran asserts that he is entitled to service connection 
for PTSD.  On review, however, the Board finds that the 
preponderance of the evidence is against a finding that he 
currently has PTSD.  Service medical records show that in 
January 1968, the veteran was diagnosed with "guilt 
feeling/depression" after he reported feeling disturbed due 
to his father's death nine years prior.  Subsequent service 
medical records, to include a July 1969 separation report, 
are negative for a diagnosis, treatment, or complaint 
pertinent to any psychiatric disability.  VA examination 
report dated in September 1969 reflects that the veteran's 
behavior was normal.

The first post-service evidence of psychiatric treatment is 
dated in 1995, at which time the veteran was diagnosed with 
depression secondary to a physical condition; a history of 
PTSD was noted on the report.  Subsequently, the veteran was 
referred to the "PCT" clinic for an evaluation to rule out 
PTSD.  According to a May 1996 "PCT" evaluation report, 
there was no PTSD clinical picture, no flashbacks, and no 
history of traumatic experiences.  In October 1996, the 
veteran began receiving SSA benefits on account of his 
affective disorder, in pertinent part.  In January 1997, the 
veteran underwent a VA Psychiatric Board Evaluation; Axis I 
diagnosis was:  "No diagnosis.  Rule out malingering."  In 
August 1997, the veteran was admitted to the hospital with 
psychiatric complaints; discharge summary report shows 
diagnoses of major depression, and PTSD by history.  
According to a November 1997 private evaluation report, Dr. 
Tejedor, diagnosed the veteran with major depressive disorder 
and PTSD.  Beginning in November 1998, the veteran sought 
treatment from a private physician, Dr. Grau.  At that time, 
the physician diagnosed the veteran with PTSD.  (See also Dr. 
Grau's May 2001 statement continuing the PTSD diagnosis).

The veteran underwent further VA examinations in March 1999, 
January 2000, October 2002, and January 2005, and no PTSD 
diagnosis was rendered.  In concluding that the veteran did 
not meet the criteria for PTSD, the most recent examiner 
concluded that the veteran did not exhibit PTSD signs or 
symptoms during the examination.  The examiner did not 
observe the veteran becoming anxious, distressed, or 
depressed when speaking of his Vietnam experience.  The 
veteran also did not report feelings of intense fear, 
helplessness, or horror associated with his Vietnam 
experience, nor did he report avoidant behavior.  The 
examiner did not consider the veteran's Vietnam memories to 
be intrusive, persistent, and distressing thoughts about his 
military experience, and felt that the veteran's memories did 
not interfere with his daily living.  The examiner stated 
that the veteran's recollection of Vietnam was unpleasant, 
but did not rise to the level of being traumatic.  Based on 
the foregoing, January 2005 VA examiner opined that the 
veteran did not meet the criteria for PTSD.

On review, the Board is inclined to give greater weight to 
the January 2005 VA examination than to the private opinions 
rendered by Dr. Grau and Dr. Tejedor.  First, the VA examiner 
had the opportunity to conduct a recent examination of the 
veteran and review the entire claims folder prior to 
rendering a diagnosis/opinion.  The examiner specifically 
cited evidence from both Dr. Grau and Dr. Tejedor.  There is 
no indication that these private physicians reviewed the 
veteran's claims folder.  Second, it appears that the signs 
and symptoms relied upon in arriving at a PTSD diagnosis do 
not meet the DSM-IV criteria for such disability.  On the 
contrary, the January 2005 VA examiner described the DSM-IV 
criteria for PTSD that the veteran was lacking, such as 
intrusive, distressing memories and avoidant behavior.  
Lastly, the recent VA conclusion that the veteran does not 
have PTSD confirms similar assessments found during VA 
examinations in January 1997, March 1999, January 2000, and 
October 2002.  All VA examiners concluded that the veteran 
does not have PTSD.  The Board finds the collective opinions 
of these examiners outweigh the opinions rendered by Dr. Grau 
and Dr. Tejedor.

The record does contain a diagnosis of major depressive 
disorder, however, there is no objective evidence reflecting 
that such disability is related to service.  In fact, the 
January 2005 VA examiner indicated that the veteran's major 
depression had its onset in 1996, after he was forced to 
discontinue working due to medical conditions.  As discussed 
above, according to the SSA, the veteran was deemed disabled 
on account of his affective disorder, in 1996, which was many 
years after the veteran's discharge from service.

The record also contains a diagnosis of dependent personality 
(see March 1999 VA examination report).  The Board notes, 
however, that personality disorders are not disabilities for 
purposes of compensation.  See 38 C.F.R. § 3.303(c) (2005).

The Board acknowledges statements from the veteran and his 
son, which essentially indicate that the veteran currently 
has PTSD and that such disability is related to his service 
in Vietnam, however, the Board notes that their opinions as 
to medical matters are without probative value because they, 
as laypersons, are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The record does not establish that the veteran engaged in 
combat with the enemy and therefore, a verification of the 
veteran's stressors would be required to support his claim.  
However because the Board finds that a preponderance of the 
evidence is against a finding that the veteran meets the 
diagnostic criteria for PTSD, it need not address the 
remaining criteria of 38 C.F.R. § 3.304(f).  

In sum, the Board finds that the veteran does not have PTSD 
in accordance with VA regulations.  Without a currently 
diagnosed disability, service connection may not be granted.  
See Brammer, supra.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the veteran's claim of entitlement to service connection for 
PTSD is denied.




ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


